DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2021 has been entered.
Response to Amendment
An amendment responsive to the final Office Action dated February 5, 2021 was submitted with the request for continued examination on August 5, 2021.  Claims 1, 3, 9, 16, 19 and 20 were amended.  Claim 21 was added.  Claims 1-21 are currently pending.
The amendments to claims 1, 16 and 20 have overcome the prior art rejections of claims 1-20 (¶¶ 7-35 of the final Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, new grounds of rejection of these claims have been made as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seaman (U.S. Patent No. 4,447,288, cited in previous Office Action) in view of Hartmann (U.S. Patent No. 5,353,858, cited in IDS submitted July 31, 2018) and Stark et al. (U.S. Patent No. 3,445,629).
Regarding claim 1, Seaman discloses a method for joining fabric (Title of Seaman, seam welder for thermoplastic fabric), comprising: providing a welding machine having an inner heater assembly including a first roller wheel (FIGS. 3 and 4 of Seaman, conduit #27, welding nozzle #24, tip #25 and lower pressure roll #31), an inner plate assembly having a lower inner 
Seaman does not disclose that the first panel is transparent and the second panel is non-transparent.  Hartmann, however, discloses a closing element for rooms comprising segments joined together transversely by welding (col. 4, lines 62-22 and col. 5, lines 4-8 of Hartmann).  According to Hartmann, the segments can include transparent segment areas #8 (FIG. 1, col. 8, lines 20-25 of Hartmann) adjacent non-transparent sections (i.e., segments above and below transparent segment #8 in FIG. 1).  According to Hartmann, including a transparent segment makes it possible to look through the closing element (col. 8, lines 19-23 of Hartmann).  It would 
Seaman also does not specifically disclose applying heat directly to the upper inner plate and lower inner plate.  Seaman, however, discloses applying heated air through tip #25 into the gap between overlapping marginal edges of the panels adjacent the rear side of block #16 to melt the panel surfaces (FIG. 4, 3:22-32 of Seaman).  While the heated air directed into the gap in Seaman would necessarily contact the rear side of block #16 and be directed into the slots #19, #20 through which the panels are guided (FIGS. 2-3 of Seaman), Seaman does not specifically disclose directly heating the block #16.  Stark discloses a web edge heating element intended to heat the edge of a web shaped material in connection with providing a longitudinal seam (1:18-21 of Stark).  The heating element of Stark is provided as a U-shaped plate providing a gap or slot opening (1:49-53, FIG. of Stark).  According to Stark, the heating element is heated directly by heating strips on the plate or by means of heating air nozzles in the heating chamber directed at the edge of the web material (1:53-59 of Stark).  According to Stark, the heating element makes it possible to heat the surface of the web material directly making it quicker to heat the material and easier to adjust the temperature (1:36-40 of Stark).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to heat the block #16 directly in the apparatus of Seaman.  One of skill in the art would have been motivated to do so in order to heat the surface of the fabric panels directly as taught by Stark 
Regarding claim 13, Seaman discloses moving the transparent panel and the non- transparent panel through the welding machine using a drive shaft of the welding machine (FIG. 4, col. 3, lines 36-45 of Seaman, roll #30 which drives fabric driven by electric motor #36 through sprocket chain #37; motor #36 necessarily has a drive shaft to transmit power to sprocket chain).
Regarding claim 20, Seaman discloses a process comprising the steps of: providing a welding machine having an inner heater assembly including a first roller wheel, an inner plate assembly having a lower inner plate and an upper inner plate spaced apart from the lower inner plate in a vertical direction, and a first heater, and a first roller assembly including a second roller wheel aligned with the first roller wheel (FIGS. 3 and 4 of Seaman); feeding a side of a first panel through a lower inner panel receiving passageway of the lower inner plate and a first side of second panel of the barn curtain through an upper inner panel receiving passageway of the upper inner plate (FIG. 3 of Seaman, panels P, P’); heating the upper inner plate and the lower inner plate with the first heater to partially melt the side of the transparent panel and the first side of the non-transparent panel (col. 3, lines 22-32, hot air directed between overlapping edges rendering thermoplastic coating on fabric panels P, P’ molten); and pressing the side of the first panel and the first side of the second panel between the first roller wheel and the second roller wheel to join the side of the first panel and the first side of the second panel by an inner plastic weld (col. 4, lines 20-30 of Seaman, overlapping edge portions of panels P, P’ pressed and welded together between upper pressure roll #30 and lower pressure roll #31).
Seaman does not disclose that the first panel is transparent and the second panel is non-transparent.  Hartmann, however, discloses a closing element for rooms comprising segments joined together transversely by welding (col. 4, lines 62-22 and col. 5, lines 4-8 of Hartmann).  According to Hartmann, the segments can include transparent segment areas #8 (FIG. 1, col. 8, lines 20-25 of Hartmann) adjacent non-transparent segments (i.e., segments above and below transparent segment #8 in FIG. 1).  According to Hartmann, including a transparent segment makes it possible to look through the closing element (col. 8, lines 19-23 of Hartmann).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to weld a transparent segment to a non-transparent segment as disclosed in Hartmann using the method of Seaman.  One of skill in the art would have been motivated to do so in order to make it possible to look through the closing element as disclosed by Hartmann (col. 8, lines 19-23 of Hartmann).
Seaman also does not specifically disclose applying heat directly to the upper inner plate and lower inner plate.  Seaman, however, discloses applying heated air through tip #25 into the gap between overlapping marginal edges of the panels adjacent the rear side of block #16 to melt the panel surfaces (FIG. 4, 3:22-32 of Seaman).  While the heated air directed into the gap in Seaman would necessarily contact the rear side of block #16 and be directed into the slots #19, #20 through which the panels are guided (FIGS. 2-3 of Seaman), Seaman does not specifically disclose directly heating the block #16.  Stark discloses a web edge heating element intended to heat the edge of a web shaped material in connection with providing a longitudinal seam (1:18-21 of Stark).  The heating element of Stark is provided as a U-shaped plate providing a gap or slot opening (1:49-53, FIG. of Stark).  According to Stark, the heating element is heated directly by heating strips on the plate or by means of heating air nozzles in the heating chamber directed 
Hartman does not specifically disclose that the room closure is barn curtain.  Hartmann, however, discloses that the closing element can be used for rooms such as buildings generally (col. 1, lines 6-9 of Hartmann).  Accordingly, the closing element of Seaman in view of Hartmann would necessarily be capable of being used as a closing element in a barn (i.e., as a barn curtain).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Seaman in view of Hartmann and Stark as applied to claim 1 above and further in view of Nussbaum (U.S. Patent Application Publication No. 2016/0193781 A1, cited in previous Office Action).
Regarding claim 2, Seaman discloses that the first roller wheel (roller #31) is disposed below the transparent panel and the non-transparent panel in the vertical direction and the second roller wheel (roller #30) is disposed above the transparent panel and the non-transparent panel in the vertical direction but does not disclose that the first heater is disposed below the transparent panel and the non-transparent panel in the vertical direction.  In fact, Seaman discloses the heater (i.e., hot air gun #26) disposed above the panels P, P’ (FIG. 3 of Seaman).  Nussbaum, however, discloses a dual roll fabric welding machine comprising modular gantries which interact with the .
Claims 3-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seaman in view of Hartmann and Stark as applied to claim 1 above and further in view of Nussbaum and Rieser et al. (U.S. Patent Application Publication No. 2018/0036957 A1).
Regarding claim 3, Seaman does not specifically disclose that the welding machine has an outer heater assembly including a third roller wheel, an outer plate assembly, and a second heater that is aligned in a longitudinal direction with the first heater.  As set forth above with 
Regarding claim 4, Rieser discloses that the welding machine has a second roller assembly including a fourth roller wheel aligned with the third roller wheel (FIGS. 5-6 of Rieser, roller #9 aligned with roller #8).
Regarding claim 5, Rieser discloses that the feeding step further comprises wrapping a second side of the non-transparent panel opposite the first side around a support tube of the outer plate assembly (FIGS. 5-6, [0030] of Rieser, tubular support #15).
Regarding claim 6, Rieser discloses that the second side of the non-transparent panel is disposed opposite a surface of the non-transparent panel within the outer plate assembly (FIGS. 5-6, [0030] of Rieser, plastic web inserted in U-shaped intermediate portion #23 of material support #13).
Regarding claim 7, Rieser discloses that the second side of the non-transparent panel is disposed in an upper outer panel receiving passageway between a first upper outer plate and a second upper outer plate of the outer plate assembly (FIGS. 5-6, [0030] of Rieser, upper portion of U-shaped intermediate portion #23).
Regarding claim 8, Rieser discloses that the surface of the non-transparent panel is disposed in a lower outer panel receiving passageway between a first lower outer plate and a second lower outer plate of the outer plate assembly (FIGS. 5-6, [0030] of Rieser, lower portion of U-shaped intermediate portion #23).
Regarding claim 9, Rieser discloses that the heating step further comprises heating the outer plate assembly with the second heater to partially melt the second side of the non-transparent panel and the surface of the non-transparent panel (FIGS. 5-6, [0030] of Rieser, weld seam formed).
Regarding claim 10, Rieser discloses that the pressing step further comprises pressing the second side of the non-transparent panel and the surface of the non-transparent panel between the third roller wheel and the fourth roller wheel to join the second side of the non-transparent panel and the surface of the non-transparent panel by an outer plastic weld (FIGS. 5-6, [0030] of Rieser, rollers #8, #9).
Regarding claim 11, Rieser discloses that the joining of the second side of the non-transparent panel to the surface of the non-transparent panel at the outer plastic weld forms a support receiving passageway adjacent a folded edge of the non-transparent panel (FIG. 6, [0030] of Rieser, hollow hem formed).
Regarding claim 12, Rieser discloses that the third roller wheel and the second heater are disposed above the transparent panel and the non-transparent panel in the vertical direction (FIG. 6, [0030] of Rieser, roller #9; FIG. 2 of Rieser, heater #5) and the fourth roller wheel is disposed below the transparent panel and the non-transparent panel in the vertical direction (FIG. 6, [0030] of Rieser, roller #8).
Regarding claim 14, Nussbaum discloses movably positioning the inner heater assembly, the first roller assembly, the outer heater assembly, and the second roller assembly along a longitudinal direction of the welding machine (FIG. 3 of Nussbaum, actor devices movably mounted to mounting rails #62 of gantries; hem former would necessarily be at the edge of the seamed fabric and therefore longitudinally positioned with respect to the seam welder).
Regarding claim 15, Nussbaum discloses that each of the inner heater assembly, the first roller assembly, the outer heater assembly, and the second roller assembly have a slidable attachment attached to and movable along a rail of the welding machine (FIG. 3 of Nussbaum, actor devices slidably mounted to mounting rails #62 of gantries).
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (U.S. Patent Application Publication No. 2009/0320729) in view of Nussbaum, Seaman, Stark and Hartmann.
Regarding claim 16, Henry discloses a method for joining fabric (Abstract of Henry, seaming segments of sheet material; [0056] of Henry, sheet material may be a fabric laminated with thermoplastic material), comprising: providing a welding machine having: a first inner heater assembly including a first roller wheel, and a first heater (FIG. 2 of Henry, lower pinch roller #72A and plastic welder #74A), a second inner heater assembly including a second roller wheel, and a second heater (FIG. 2 of Henry, lower pinch roller 72B and plastic welder 74B), a first roller assembly including a third roller wheel aligned with the first roller wheel (upper pinch roller #72A), and a second roller assembly including a fourth roller wheel aligned with the second roller wheel (upper pinch roller #72B); forming welded seams between first, second and third panels by partially melting and pressing the first side of the first panel and the side of the second panel between the first roller wheel and the third roller wheel to join the first side of the 
Henry does not specifically disclose that the second heater is aligned along a longitudinal direction of the welding machine with the first inner heater.  Rather, Henry depicts welders #74A, #74B mounted on opposite sides of crossbar #50 (FIG. 2 of Henry).  Nussbaum, however, discloses a dual roll fabric welding machine comprising modular gantries which interact with the moving sheet material to achieve various functions including seaming and forming hems (Abstract of Nussbaum).  According to Nussbaum, the seaming or welding device can be an overlap welding device comprising a heated welding tip positionable adjacent the sheet material and a pair of pinch rollers adjacent and downstream of the welding tip ([0023] of Nussbaum).  Nussbaum discloses mounting multiple actor devices (e.g., welding device) on a single rail #62 ([0021] of Nussbaum).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to mount the welders #74A, #74B of Henry on a single rail since Nussbaum establishes that it was known in the prior art to do so.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the 
Henry does not specifically disclose that: the first heater assembly includes a first inner plate assembly having a first lower inner plate and a first upper inner plate spaced apart from the first lower inner plate in a vertical direction; the second heater assembly includes a second inner plate assembly having a second lower inner plate and a second upper inner plate spaced apart from the second lower inner plate in a vertical direction; feeding a first side of a first panel through a first lower inner panel receiving passageway of the first lower inner plate, a side of a second panel through a first upper inner panel receiving passageway of the first upper inner plate, an opposite second side of the first panel through a second lower inner panel receiving passageway of the second lower inner plate, and a side of a third panel through a second upper inner panel receiving passageway of the second upper inner plate; heating the first upper inner plate and the first lower inner plate with the first heater to partially melt the first side of the transparent panel and the side of the first non-transparent panel, and the second upper inner plate and the second lower inner plate with the second heater to partially melt the second side of the transparent panel and the side of the second non-transparent panel.  Seaman, however, discloses a welding machine having an inner heater assembly including a first roller wheel (FIGS. 3 and 4 of Seaman, conduit #27, welding nozzle #24, tip #25 and lower pressure roll #31), an inner plate 
Seaman does not specifically disclose applying heat directly to the upper inner plate and lower inner plate.  Seaman, however, discloses applying heated air through tip #25 into the gap between overlapping marginal edges of the panels adjacent the rear side of block #16 to melt the panel surfaces (FIG. 4, 3:22-32 of Seaman).  While the heated air directed into the gap in Seaman would necessarily contact the rear side of block #16 and be directed into the slots #19, #20 through which the panels are guided (FIGS. 2-3 of Seaman), Seaman does not specifically disclose directly heating the block #16.  Stark discloses a web edge heating element intended to heat the edge of a web shaped material in connection with providing a longitudinal seam (1:18-21 of Stark).  The heating element of Stark is provided as a U-shaped plate providing a gap or slot opening (1:49-53, FIG. of Stark).  According to Stark, the heating element is heated directly by heating strips on the plate or by means of heating air nozzles in the heating chamber directed at the edge of the web material (1:53-59 of Stark).  According to Stark, the heating element makes it possible to heat the surface of the web material directly making it quicker to heat the material and easier to adjust the temperature (1:36-40 of Stark).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to heat the block #16 directly in the apparatus of Seaman.  One of skill in the art would have been 
Henry does not specifically disclose that the first panel is transparent and the second and third panels are non-transparent.  Hartmann, however, discloses a closing element for rooms comprising segments joined together transversely by welding (col. 4, lines 62-22 and col. 5, lines 4-8 of Hartmann).  According to Hartmann, the segments can include transparent segment areas #8 (FIG. 1, col. 8, lines 20-25 of Hartmann) adjacent non-transparent segments (i.e., segments above and below transparent segment #8 in FIG. 1).  According to Hartmann, including a transparent segment makes it possible to look through the closing element (col. 8, lines 19-23 of Hartmann).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to weld opposed edges of a transparent segment to non-transparent segments as disclosed in Hartmann using the modified method.  One of skill in the art would have been motivated to do so in order to make it possible to make a closing element that can be seen through as disclosed by Hartmann (col. 8, lines 19-23 of Hartmann).
Regarding claim 17, Henry discloses that the first roller wheel, and the second roller wheel are disposed below the transparent panel and the non-transparent panel in the vertical direction (FIGS. 12 and 15 of Henry) but does not disclose that the first heater and the second heater are disposed below the transparent panel and the non-transparent panel in the vertical direction.  In fact, Henry discloses the heaters above the panels (FIGS. 12 and 15 of Henry, welders #74A, 74B).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention, however, to mount the heater of the welding device in the modified apparatus below the panels rather than above the panels.  Moreover, 
Regarding claim 18, Henry discloses that the third roller wheel and the fourth roller wheel are disposed above the transparent panel and the non-transparent panel in the vertical direction (FIGS. 12 and 15 of Henry).
Regarding claim 19, Henry discloses movably positioning the first inner heater assembly, the second inner heater assembly, the first roller assembly, and the second roller assembly along a longitudinal direction of the welding machine (FIG. 2, [0040] of Henry, welder and pinch rollers horizontally movable and positioned along a longitudinal direction of the welding machine).
Allowable Subject Matter
Claim 21 is allowed.
Regarding claim 21, the closest prior art is to Seaman which discloses a method for thermally seaming the edges of fabric (see rejection of claim 1 above).  Seaman, however, does not teach or reasonably suggest a method as recited in claim 21 comprising providing a welding machine having first and second inner and outer heater assemblies and first and second inner and outer roller assemblies slidably attached and movable along a rail of the welding machine in a longitudinal direction and feeding a transparent panel and a non-transparent panel through the welding machine while applying heat and pressing to form a barn curtain.  While Henry discloses welders slidably mounted to a rail, Henry discloses two welders mounted on opposite sides of the rail (FIG. 2 of Henry).  Nussbaum discloses welders and other actor devices mounted on rails of a fabric welding machine ([0021] of Nussbaum).  While Nussbaum suggests that 
The prior art as a whole therefore fails to teach or reasonably suggest the totality of the invention as defined by claim 21.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of claim 21 without impermissible hindsight.  For the foregoing reasons, the invention of claim 21 is deemed non-obvious.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The applicant asserts that heater #26 of Seaman does not apply heat directly to the upper inner plate and lower inner plate as recited in claims 1, 16 and 20 (pg. 12, 1st full ¶, pg. 14, 2nd full ¶ of the amendment).  Similar assertions are made regarding Nussbaum (¶ spanning pp. 15-16 of the Office Action).  The Office Action, however, is relying upon the newly cited Stark reference to address this limitation.
The applicant also asserts that the references cited in the previous Office Action do not teach or reasonably suggest aligning the second heater with the first heater in a longitudinal direction (¶ spanning pp. 16-17, pg. 18, 2nd full ¶ of the Office Action).  As set forth above with respect to the rejections of claims 3 and 16, however, Nussbaum provides motivation to mount multiple welding devices including heaters on a single rail arranged in a longitudinal direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746